Citation Nr: 1008313	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-35 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed chronic 
fatigue syndrome, to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for claimed multiple 
joint pain involving the shoulders, elbows, wrists, hands, 
fingers, hips, knees and low back, to include as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for claimed chronic 
pelvic and abdominal pains, to include as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for a claimed heart 
symptoms, including cardiac dysrhythmia, as due to an 
undiagnosed illness.  

5.  Entitlement to service connection for a claimed low grade 
fever, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a claimed short 
term memory loss, to include as due to an undiagnosed 
illness.  

7.  Entitlement to service connection for a claimed skin 
rash, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for a claimed loss of 
muscle control, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to October 
1990 and from December 1990 to April 1991.  She had service 
in Southwest Asia, and her awards and decorations include the 
Southwest Asia Service Medal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the RO.  

In August 2007, the Veteran and her spouse testified at a 
hearing before the undersigned Veterans Law Judge held at the 
RO.  A transcript has been associated with the claims file.

In March 2008, the Board remanded the case for additional 
development of the record.  

In May 2009, the RO granted service connection for 
temporomandibular joint pain and migraine headaches.  As that 
decision represented a full grant of benefits on appeal for 
those two issues, they are no longer before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of service connection for low grade fever and 
short-term memory loss are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to meet the criteria 
for chronic fatigue syndrome.  

2.  The currently demonstrated heart symptoms, including 
cardiac dysrhythmia, are shown to be due to an identified or 
known cause, rather than an undiagnosed illness.  

3.  The Veteran is not shown to have current symptoms of skin 
rash or to have manifested such to a degree of 10 percent or 
more at any point during the period of the appeal.  

4.  The currently demonstrated multiple joint pain involving 
the shoulders, elbows, wrists, hands, fingers, hips, knees 
and low back; chronic pelvic and abdominal pains; and loss of 
muscle control are shown as likely as not to be due to an 
undiagnosed illness associated with her service in the 
Persian Gulf War.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
chronic fatigue syndrome due to disease or injury that was 
incurred in or aggravated by active service or an undiagnosed 
illness that was incurred in her active service in the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).  

2.  By extending the benefit of the doubt to the Veteran, her 
manifestations of multiple joint pain involving the 
shoulders, elbows, wrists, hands, fingers, hips, knees and 
low back are due to an undiagnosed illness that was incurred 
in her service in the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2009).  

3.  By extending the benefit of the doubt to the Veteran, her 
manifestations of  chronic pelvic and abdominal pains are due 
to an undiagnosed illness that was incurred in her service in 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).  

4.  The Veteran's disability manifested by heart symptoms, 
including cardiac dysrhythmia, is not due to disease or 
injury or an undiagnosed illness that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).  

5.  The Veteran does not have a disability manifested by skin 
rash due to disease or injury that was incurred in or 
aggravated by active service or an undiagnosed illness that 
was incurred in her service in the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2009).  

6.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by loss of muscle control is due to an 
undiagnosed illness that was incurred in active service in 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is asserting that she has an undiagnosed illness 
manifested by the above listed symptoms due to her active 
duty service in Saudi Arabia during the Persian Gulf War.  

Criteria for Service Connection and Undiagnosed Illness 
Presumption 

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disability.  38 
C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) 
(2009).  A "Persian Gulf veteran" is one who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317(d).

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317:  (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R.
§ 3.317(a)(2)(ii).  There are currently no diagnosed 
illnesses that have been determined by the Secretary to 
warrant a presumption of service connection under 38 C.F.R. § 
3.317(a)(2)(C).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

As noted above, the Veteran had active service in the 
Southwest Asia theater during the Persian Gulf War.  
Therefore, she is a "Persian Gulf veteran" as defined by 38 
C.F.R. § 3.317.


Chronic Fatigue Syndrome

The Veteran underwent a VA examination in November 2003.  The 
examiner gave an impression of chronic fatigue syndrome and 
opined that it was probably related to the Gulf War.  

Pursuant to the Board's remand, another VA examination was 
conducted in September 2008.  The examiner noted that the 
Veteran had never been diagnosed with chronic fatigue 
syndrome and did not meet the criteria for a diagnosis.  

The Veteran reported her typical daily schedule to the VA 
examiner.  She stated that she woke up at 6 a.m. to get her 
children ready for school.  She fixed breakfast and cared for 
her own activities of daily living.  She then did laundry and 
tried to wash dishes.  By 11 a.m., the Veteran reports that 
she typically had to take a nap for a couple of hours.  After 
waking from her nap, the Veteran will typically ran errands 
and then conversed with her children when they come home from 
school.  Her daughter assisted with preparing dinner.  She 
went to bed at around 7 p.m. when her medication was 
"kicking in."  

The September 2008 VA examiner noted that there was not 
debilitating fatigue.  Secondly, fatigue did not last 24 
hours or longer after exercise.  The examiner noted that 
there was zero percentage of restriction of routine daily 
activities.  The Veteran did not meet at least 6 of the 10 
criteria for chronic fatigue syndrome.  

Service connection for chronic fatigue syndrome must be 
denied because the Veteran does not meet the criteria for the 
condition.  Although the November 2003 VA examiner gave an 
impression of chronic fatigue syndrome, she did not indicate 
whether the Veteran met the full criteria for that specific 
condition.  

The Board has also considered the Veteran's testimony at the 
August 2007 hearing about her fatigue.  While recognizing 
that the Veteran suffered fatigue, service connection for the 
specific diagnosis of chronic fatigue syndrome is not 
warranted because the criteria have not been met.  


Multiple Joint Pain, Loss of Muscle Control

The Social Security Administration (SSA) granted the Veteran 
disability benefits by its decision of August 2002.  The 
decision notes that the Veteran was diagnosed with probable 
multiple sclerosis (MS).  She was unable to undergo magnetic 
resonance imaging (MRI) to confirm the diagnosis because she 
had a cardiac pacemaker.  

The SSA decision noted the probable MS symptoms to have 
commenced in November 2000.  They included bilateral hand 
tremors and right-sided weakness.  

In May 2001, the Veteran's treating neurologist indicated 
that the Veteran was unable to stand or walk for more than 15 
minutes without interruption and for no more than an hour 
during an 8 hour day.  She was unable to lift more than 5 
pounds and was advised to never climb, balance, stoop crouch, 
kneel or crawl.  

During the August 2007 hearing, the Veteran testified that 
her private treatment providers had not been able to diagnose 
or rule out MS or amyotrophic lateral sclerosis (ALS).  

The submitted private treatment records confirm the confusion 
and uncertainty regarding the Veteran's multiple joint pain 
and loss of muscle control.  For example, a February 2005 
examination report from the treating rheumatologist that 
recent laboratory testing was seronegative and with features 
that continued to be suggestive of a rheumatoid arthritis 
variant.  The laboratory testing argued against any infection 
events for which the rheumatologist did not have any absolute 
contraindications.  

The September 2008 VA examination indicated that there was no 
evidence of degenerative joint disease of the shoulders, 
elbows, wrists, hips or knees.  There was chronic lateral 
ligament strain in the left knee.  The examiner also noted 
deconditioning.  The examiner found that the Veteran's 
complaints were out of proportion to the physical findings.  
She opined that the Veteran's condition was not an 
undiagnosed illness.

Given the totality of the evidence, the Board finds that 
these symptoms are due to undiagnosed illness as contemplated 
by VA regulations.  The Veteran is entitled to the benefit of 
the Gulf War presumption.  The medical evidence is of such an 
uncertain nature as to have no significant effect in 
rebutting the presumption.   


Heart

The service treatment records document a rapid heart rate in 
September 1989.  There was no diagnosis of any specific 
cardiac condition during service.  

The claims file documents a post-service history of heart 
disease due to superior vena cava stenosis.  The condition 
caused dysrhythmia.  The Veteran was treated with ablation 
and pacemaker insertion.  

After reviewing the claims file and examining the Veteran, 
the September 2008 VA examiner found no evidence of 
cardiomyopathy, congestive heart failure, coronary artery 
disease or constrictive pericarditis.  

The Veteran developed bacterial endocarditis subsequent to 
insertion of the pacemaker.  

The September 2008 VA examiner opined that the Veteran's 
heart problems were not caused by service.  The condition 
began at least 8 years after separation from service.  
Without continuity of symptomatology or a nexus to service, 
service connection must be denied on a direct basis.  

The Gulf War presumption does not apply to this issue because 
the heart condition is not an undiagnosed illness.  The 
medical evidence is clear in diagnosing superior vena cava 
stenosis followed by endocarditis related to pacemaker 
implantation.  Thus, service connection must be denied.  


Chronic pelvic and abdominal pains

The November 2003 VA examiner gave an impression of chronic 
abdominal pain with nonspecific gastrointestinal (GI) 
symptoms with constipation/diarrhea cycle and negative GI 
work-up.  

The September 2008 VA examiner diagnosed the Veteran with 
endometriosis and irritable bowel syndrome (IBS), mixed type.  
The Veteran was status post oophorohysterectomy.  

IBS is one of the conditions warranting a presumption of 
service connection for Gulf War Veterans under 38 C.F.R. § 
3.317.  There is no evidence that the Veteran's IBS has a 
different etiology.  

Thus, the presumption is not rebutted and service connection 
is granted.  Some of the pain may be a residual symptom of 
the oophorohysterectomy.  However, the Board is unable to 
make distinctions about the etiology of the pain when the 
medical evidence is not able to adequately do so.  See 
Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

Thus, in extending the benefit of the doubt to the Veteran, 
service connection for chronic pelvic and abdominal pain as 
to due to an undiagnosed illness is warranted.  


Skin Rash

During the November 2003 VA examination, the Veteran 
complained of two unrelated skin rashes that had been 
persistent for over three years.  She reported red bumps that 
appeared on her arms, trunk, and face.  The second rash was 
clear in color and appeared on her neckline, back and 
shoulders.  

The Veteran denied seeing a dermatologist or using any over-
the-counter or prescription strength treatments for any of 
the rashes.  The examiner gave an impression of cherry 
angiomas and intermittent folliculitis and described them as 
benign entities.  

The Veteran reported to the September 2008 VA examiner that 
her skin rashes had gotten better since the last examination.  
She believed the improvement was due to her prednisone 
medication.  The examiner noted that there had been no skin 
disease treatment in the prior 12 months.  

Service connection for skin rash must be denied because there 
is no evidence of a current disability.  

Additionally, the Veteran is not entitled to the Gulf War 
presumption on this issue because there is no evidence that 
recurrences of skin rash were ever at least 10 percent 
disabling. 38 C.F.R. § 3.317(a)(1) (2009).  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in April 2008 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  VA obtained service 
treatment records, VA treatment records, and private 
treatment records.  Multiple VA examinations were conducted.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  

In sum, there is no showing of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  



ORDER

Service connection for claimed chronic fatigue syndrome, to 
include as due to an undiagnosed illness, is denied.  

Service connection for multiple joint pain involving the 
shoulders, elbows, wrists, hands, fingers, hips, knees and 
low back, as due to an undiagnosed illness, is granted.  

Service connection for chronic pelvic and abdominal pains, as 
due to an undiagnosed illness, is granted.  

Service connection for a heart symptoms, including cardiac 
dysrhythmia, claimed as due to an undiagnosed illness, is 
denied.  

Service connection for a claimed skin rash, to include as due 
to an undiagnosed illness, is denied.  

Service connection for loss of muscle control, as due to an 
undiagnosed illness, is granted.  





REMAND

Low Grade Fever

The March 2008 remand requested a VA examinations to address 
all of the issues remaining on appeal.  The issue of chronic 
low grade fever, however, was not addressed by the series of 
VA examinations conducted in September 2008.  The examination 
report only notes the Veteran's current body temperature to 
be 99.4 F within the vital signs section.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Thus, a VA examination is 
needed to address the issue of the claimed low grade fever.  


Short Term Memory Loss

Pursuant to the Board's March 2008 remand, the Veteran 
underwent a VA examination for mental disorders in September 
2008.  The examiner noted the Veteran's remote, recent and 
immediate memory to all be normal.  He diagnosed somatization 
and mood disorders.  He opined that the Veteran's subjective 
complaints of memory problems were more likely than not due 
to the mood disorder.  He further opined that the mood 
disorder was due to the Veteran's general medical condition 
rather than caused by or the result of military service.  

Due to the favorable action taken hereinabove, an addendum or 
additional VA examination is required to clarify the 
September 2008 VA examiner's opinion.  The examiner should 
attempt to determine, to the extent possible, whether any 
mood disorder as likely as not is the result of the now 
service-connected conditions.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran 
for an appropriate VA examination in 
order to determine the nature and likely 
etiology of the claimed low grade fever.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the Veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

If the examiner finds the veteran to have 
manifestations of a low grade fever, the 
examiner offer an opinion as to whether 
it is due to an identified or known 
disease process.  In this regard, the 
examiner is asked to comment on the 
service treatment records and other 
pertinent findings in the claims file.  

Finally, if the chronic low grade fever 
is not a symptom of any of the current 
diagnoses, and this symptom cannot be 
attributed to a diagnosed disability, the 
examiner is requested to comment on (i) 
whether there are nevertheless objective 
indications of chronic low grade fever 
lasting six months or more, (ii) when 
such objective indications of a chronic 
low grade fever became manifest, and 
(iii) whether such objective indications 
of a chronic low grade fever cannot be 
attributed to any known clinical 
diagnosis by history, physical 
examination, and laboratory tests.  If no 
low grade fever is present, regardless of 
etiology, the examiner should so state.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

2.  The RO should request an addendum 
from the VA examiner who conducted the 
September 2008 examination for mental 
disorders.  It is imperative that the 
examiner has access to  the evidence in 
the claims folder, including a complete 
copy of this REMAND.  The examiner should 
amplify his opinion to include which of 
the Veteran's medical conditions the 
diagnosed mood disorder results from.  

The examiner should take extra care to 
distinguish between the now service-
connected conditions and those conditions 
that remain nonservice-connected.  If it 
is not possible to differentiate to this 
degree, the examiner should so state.  If 
necessary, a new VA examination should be 
conducted.  

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event a decision 
remains adverse, the veteran must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


